81424: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36092: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81424


Short Caption:VOGEL VS. THE MARLA BAY PROTECTIVE ASS'N, INC. C/W 81123Court:Supreme Court


Consolidated:81123*, 81424Related Case(s):81123


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2018-CV-0272Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:10/13/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantClaudette D. VogelRonald D. Alling
							(Alling & Jillson, Ltd.)
						James R. Hales
							(Alling & Jillson, Ltd.)
						Perry Woodward
							(Hopkins & Carley, ALC)
						


AppellantRonald W. VogelRonald D. Alling
							(Alling & Jillson, Ltd.)
						James R. Hales
							(Alling & Jillson, Ltd.)
						Perry Woodward
							(Hopkins & Carley, ALC)
						


AppellantVogel Family Trust Under Agreement Dated October 25, 2016


Respondent610 Lakeshore LLCThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


Respondent650 Lakeshore LLCThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentAlan Scott LeinassarThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentAna T. FarnesiThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentAndrew Curtis LucchesiThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentAudrey J. LampertThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentBarbara BouckeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentBarbara Boucke Separate Property Trust


RespondentBarbara J. SourikoffThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentBeckett Family 1994 Trust, Dated December 7, 1994


RespondentBelinda S. ZolaThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentC. Joel CasburnThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentC. Lynn CasburnThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCarol A. BlochThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCarol A. McQuirkThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCarol E. FosseThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCarolyn J. WhearThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCathy J. StewartThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCharles D. BlochThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCharles D. Bloch and Carol A. Bloch Revocable Living Trust, dated April 14, 2000


RespondentCharles J. VossThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCharles M. CorsigliaThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCharmayne L. ZuckerThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCheryl ChilcoatThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentCLC Family Trust, dated April 15, 2008


RespondentConstance T. BreezeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDarin G. FainThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDarrell F. Champion and Joy H. Champion Trust, Under Instrument dated March 27, 2012


RespondentDebra A. RossiThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDeeann FulstoneThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDeeann Fulstone 2010 Trust, dated February 18, 2010


RespondentDennis B. FarnesiThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDonald R. SwickardThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDonald Samuel LobatoThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDonna Hawksford Trust, dated July 9, 2008


RespondentDonn HawksfordThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentDon Swickard Family Trust dated Aug. 15, 1987


RespondentEdward A. WhiteThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentElizabeth A. NelsonThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentF. Scott HindesThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentF. Scott Hindes and Nancy Nelson Hindes 2012 Residential Property Trust, dated September 24, 2012


RespondentGarrett D. SchwartzThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentGloria Janis LeeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentHans J. WintschThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentHeidi L. WintschThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentHope RighettiThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJames J. WoodThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJames J. Wood Trust under Declaration of Trust dated December 13, 2012


RespondentJames S. VoorheesThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJane A. BeckettThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJane FinleyThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJeanine Gigi GreeneThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJeanine Gigi Russi Revocable Living Trust dated August 18, 1999


RespondentJeanne FinleyThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJohn A. McQuirkThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJohn F. AhernThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJohn F. Ahern Family Trust UTD July 13, 1983


RespondentJohn FinleyThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJohn Franzia, Jr.Thomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJohn StephansThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJoseph FinleyThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJoseph T. BreezeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJoshua Dempsey LampertThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJudith W. AhernThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJudy Fujii-HwangThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentJulie E. VoorheesThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentKathy KleinThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentL. Robert Legoy, Jr.Thomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentLampert Family Trust, dated July 23, 2008


RespondentLarry B. PilgrimThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentLarry L. Wilson, IIThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentLT Pilgrim Revocable Trust dated August 4, 2015


RespondentMarianne Fulstone LeinassarThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMarianne Whear AnthonyThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMarla Bay, LLCThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMartha L. VossThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMary Lynne FranziaThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMary StephansThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMatthew TillThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMcQuirk Family 1999 Trust dated May 13, 1999


RespondentMichael ChilcoatThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMichelle L. WhittenThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentMilton E. RighettiThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentNancy Nelson HindesThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentNancy Ruth Paulson EdmundsonThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentNicholas D.E. Rossi, Jr.Thomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentNita S. SchwartzThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentPalmina M. RendeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentPamela McNayThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentPatricia P. WhiteThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentPaul M HwangThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentPhyllis T. PikeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentPiper L. SmithThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentRiley M. BeckettThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentRobert E. WhearThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentRoland E. RendeThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentRPT Properties L.PThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentSally J. WoodThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentSarah V. AnayaThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentSarah V. Anaya Trust dated December 31, 2003


RespondentSchuyler H. Earl II Living Trust Dated 9/13/88


RespondentSchuyler Hamilton Earl, IIThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentScott FinkThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentScott Fink and Kathy Klein Living Trust Dated 12-9-91


RespondentScott H. HilkeneThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentScott H. Hilkene Revocable Trust, dated May 11, 1993


RespondentScott J. WhittenThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentScott M. and Piper L. Smith 2015 Revocable Trust dated May 18, 2015


RespondentScott M. SmithThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentSteven C. ZolaThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentSteven F. PetersenThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentThe Cathy J. Stewart Trust, dated November 17, 2010


RespondentThe Dennis B. and Ana T. Farnesi Revocable Trust Dated April 10, 1992 and restated June 17, 2004


RespondentThe Jan Lee Separate Property Revocable Trust


RespondentThe Larry L. Wilson II Living Trust dated December 17, 2014


RespondentThe Marla Bay Protective AssociationCatherine L. DiCamillo
							(Feldman Thiel, LLP)
						


RespondentThe Milton & Hope Righetti 2016 Trust, UID April 11, 2016


RespondentThe Nancy M. Corsiglia Living Trust


RespondentThe Nelson Revocable Trust created October 5, 2006


RespondentThe Nicholas D.E. Rossi, Jr. Family Trust Agreement dated April 26, 1996, as amended and restated


RespondentThe Rende Family Trust, U/A dated September 9, 1983


RespondentThe Robert E. Whear Oregon Residence Trust Agreement dated April 12, 1999


RespondentThe Roy and Phyllis Pike Family Trust Agreement dated December 13, 2007


RespondentThe Scott J. and Michele L. Whitten Family Trust, established under the Scott J. and Michele L. Whitten Family Trust Agreement dated March 11, 2009


RespondentThe Stephans Living Trust dated December 14, 2006


RespondentTodd R. WhearThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentToni M. PilgrimThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentTwyila S. WhearThomas J. Hall
							(Law Offices of Thomas J. Hall)
						


RespondentVoorhees Family Trust, dated 3 December, 2009


RespondentVoss Family Trust, dated May 5, 2016


RespondentWhite Family Trust U/A dtd. June 2, 1999


RespondentWintsch Family 1984 Trust executed March 15, 1984


RespondentZola Living Trust dated December 29, 1998





Docket Entries


DateTypeDescriptionPending?Document


07/07/2020Filing FeeFiling Fee Paid. $250.00 from Hopkins Carley.  Check no. 122932. (SC)


07/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-24899




07/07/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-24901




07/08/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 14 days transcript request form; 120 days opening brief. (SC)20-25120




07/22/2020Transcript RequestFiled Appellants' Certificate of No Transcript Request. (SC)20-26763




07/28/2020MotionFiled Respondent's Motion to Correct Caption. (SC)20-27452




07/28/2020Docketing StatementFiled Appellants' Docketing Statment - Civil Appeals. (SC)20-27468




07/28/2020Notice/OutgoingIssued Notice to Provide Proof of Service (Appellants' Docketing Statement). Due date: 10 days. (SC)20-27528




09/01/2020MotionFiled Appellant's Motion to Consolidate Appeals. (SC)20-32185




09/01/2020MotionFiled Appellant's Motion to Extend Time on Briefing Deadline. (SC)20-32186




09/01/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Certificate of Service) (SC)20-32216




09/03/2020Notice/IncomingFiled Appellant's Proof of Service Proof of Service (Motion)(SC)20-32505




09/03/2020Order/ProceduralFiled Order Consolidating Appeals and Modifying the Briefing Schedule.  Appellants shall have until November 5, 2020, to file and serve a single opening brief and an appendix. Respondents shall have until January 8, 2021, to file and serve the answering brief. Appellant shall have 30 days from the date the answering brief is filed to file and serve a reply brief, if deemed necessary.  The clerk of this court shall amend the caption in Docket No. 81424 to conform to the caption on this order. If any party objects to the amendment, that party shall so inform this court in writing within 7 days of the date of this order.  Nos. 81123/81424.  (SC)20-32536




09/03/2020MotionFiled Respondents' Response to Appellants' Motion to Modify the Parties' Briefing Schedule and Motion to Combine Nevada Supreme Court Case Nos. 81123 and 81424. (SC)20-32560




10/20/2020MotionFiled Appellant's Motion to Extend Time to Modify the Parties' Briefing Schedule. Nos. 81123/81424 (SC)20-38324




10/20/2020Notice/IncomingFiled Appellant's Proof of Service for Motion filed. Nos. 81123/81424 (SC)20-38325




10/20/2020MotionFiled Appellant's Motion to Extend Time to Modify the Parties' Briefing Schedule. Nos. 81123/81424 (SC)20-38326




10/20/2020MotionFiled Appellant's Certificate of Service. Nos. 81123/81424 (SC)20-38327




10/21/2020Order/ProceduralFiled Order Granting Motion. The motion for an extension of time to file the opening brief and amend the briefing schedule is granted. Appellants shall have until December 7, 2020, to file and serve the opening brief and appendix. Respondents shall have until February 8, 2021, to file and serve an answering brief. Appellants shall have 30 days from the date of the last-filed answering brief to file and serve a reply brief, if deemed necessary. Nos. 81123/81424. (SC)20-38554




12/07/2020AppendixFiled Joint Appendix, Volume 1. Nos. 81123/81424.  (SC)20-44282




12/07/2020AppendixFiled Joint Appendix, Volume 2.  Nos. 81123/81424.  (SC)20-44286




12/07/2020AppendixFiled Joint Appendix, Volume 3. Nos. 81123/81424.  (SC)20-44287




12/07/2020AppendixFiled Joint Appendix, Volume 4.  Nos. 81123/81424.  (SC)20-44288




12/07/2020AppendixFiled Joint Appendix, Volume 5.  Nos. 81123/81424.  (SC)20-44289




12/07/2020AppendixFiled Joint Appendix, Volume 6.  Nos. 81123/81424.  (SC)20-44292




12/07/2020AppendixFiled Joint Appendix, Volume 7.  Nos. 81123/81424.  (SC)20-44295




12/07/2020AppendixFiled Joint Appendix, Volume 8.  Nos. 81123/81424.  (SC)20-44300




12/07/2020AppendixFiled Joint Appendix, Volume 9.  Nos. 81123/81424.  (SC)20-44301




12/07/2020MotionFiled Appellants' Motion for Excess Pages on Opening Brief. Nos. 81123/81424 (SC)20-44345




12/07/2020BriefFiled Appellants' Opening Brief. Nos. 81123/81424 (SC)20-44350




12/07/2020Notice/IncomingFiled Appellants' Proof of Service Certificate of Service. Nos. 81123/81424 (SC)20-44356




12/10/2020Order/ProceduralFiled Order Granting Motion. Appellants' motion for leave to file an opening brief in excess of the page limitation is granted. The opening brief was filed on December 7, 2020. Nos. 81123/81424 (SC)20-44920




12/11/2020Notice/IncomingFiled Appellants' Notice of Entry of Order (Granting Appellants' Motion to File Brief in Excess of Page Limitation). Nos. 81123/81424 (SC)20-45021




12/11/2020Notice/IncomingFiled Appellants' Certificate of Service (Notice of Entry of Order). Nos. 81123/81424 (SC)20-45022




02/04/2021MotionFiled Respondents' Motion to Enlarge Page Limit on Answering Brief. Nos. 81123/81424 (SC)21-03458




02/04/2021BriefFiled Respondents' Joint Answering Brief. Nos. 81123/81424. (SC)21-03459




02/05/2021MotionFiled Respondents' Joint Motion to Supplement Appendix and Record on Appeal. Nos. 81123/81424 (SC)21-03539




02/12/2021Order/ProceduralFiled Order Granting Motions and Directing Transmission of Exhibits.  Respondents' motion for leave to file an answering brief in excess of 30 pages is granted.  The joint answering brief was filed on February 4, 2021.  The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court "Plaintiff's Exhibit 1" and "Defendant's Exhibit B," entered on July 24, 2019, during the hearing on partial summary judgment.  Nos. 81123/81424.  (SC)21-04264




03/15/2021BriefFiled Appellants' Reply Brief.  Nos. 81123/81424.  (SC)21-07393




03/15/2021MotionFiled Appellants' Motion to Enlarge Page Limit on Reply Brief.  Nos. 81123/81424. (SC)21-07394




03/15/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.  Nos. 81123/81424. (SC)21-07420




03/22/2021Notice/IncomingFiled Appellants' Certificate of Service (Motion to Enlarge Page Limit on Appellants' Reply Brief).  Nos. 81123/81424. (SC)21-08131




03/22/2021Notice/IncomingFiled Appellants' Certificate of Service (Appellants' Reply Brief).  Nos. 81123/81424. (SC)21-08133




04/02/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file a reply brief in excess of 15 pages is granted. The reply brief was filed on March 15, 2021. Nos. 81123/81424 (SC)21-09541




04/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/22/2021MotionFiled Appellant's Motion to Amend Caption and Notice of Death of a Party.  Nos. 81123/81424 (SC)21-11631




05/06/2021Order/ProceduralFiled Order. Counsel represents that appellant Claudette D. Vogel has been named the sole surviving trustee for the Trust in this action and moves this court to amend the caption to name Claudette as sole trustee rather than naming a new party as a personal representative of Ronald. The motion is granted. The clerk of this court shall amend the caption of this appeal to conform to the caption on this order. Nos. 81123/81424 ( (SC)21-13032




08/18/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on October 13, 2021, at 2:00 p.m. in Carson City.  The argument shall be limited to 30 minutes. Nos. 81123/81424  (SC)21-24125




08/31/2021Order/ProceduralFiled Order Regarding Oral Argument.  This matter is currently scheduled for oral argument on October 13, 2021, at 2:00 p.m. in Carson City.  To accommodate this court's calendar, oral argument will begin at 11:00 a.m. on October 13, 2021, in Carson City.  Argument will be limited to 30 minutes.  Nos. 81123/81424.  (SC)21-25310




09/22/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on October 13, 2021, at 11:00 a.m.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-27339




09/22/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-27371




10/13/2021Case Status UpdateOral argument held this day. Case submitted for decision. (SC)


12/17/2021Order/DispositionalFiled Order Reversing in Part, Vacating in Part, and Remanding.  "We reverse the district court's dismissal of the underlying suit, vacate the award of attorney fees, and remand to the district court for proceedings consistent with this order."  NNP21-EC/KP/DH  (SC)21-36092





Combined Case View